Citation Nr: 0920778	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  96-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to September 
1956.  He died in March 1995, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

Initially, the Board remanded the appellant's claim in August 
1997 and denied the claim in August 2005.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in December 2005, the 
appellant and the VA General Counsel filed a Joint Motion for 
Remand.  This motion was granted in a December 2005 Court 
order, with the Board subsequently remanding the case in May 
2006.  In May 2007, the Board again denied the appellant's 
claim.  The appellant appealed this decision to the Court, 
and, in March 2008, the appellant and the VA General Counsel 
filed a Joint Motion for Remand.  This motion was granted in 
a March 2008 Court order, and the case is again before the 
Board.


FINDINGS OF FACT

1.  The Veteran died in March 1995 of hepatocellular 
carcinoma; cirrhosis of the liver and hepatitis C contributed 
to, but did not result in, the underlying cause of his death.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disabilities.

3.  On balance, the competent medical evidence of record does 
not establish a causal link between the Veteran's 
hepatocellular carcinoma, cirrhosis of the liver, or 
hepatitis C and service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including malignant tumors and cirrhosis of the liver, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Board observes that the Veteran died at the VA Medical 
Center (VAMC) in Bay Pines, Florida in March 1995.   His 
death certificate lists hepatocellular carcinoma as the 
immediate cause of death; cirrhosis of the liver and 
hepatitis C contributed to, but did not result in, the 
underlying cause of his death.  An autopsy was performed, and 
the report of that autopsy is of record.  

At the time of the Veteran's death, service connection was 
not in effect for any disabilities.  Consequently, 38 C.F.R. 
§ 3.310 is not applicable in conjunction with this claim, and 
the question for the Board is whether any disability causally 
connected with the Veteran's death was etiologically related 
to service.

As indicated in a March 2002 statement, the appellant has 
asserted that the Veteran's unit was quarantined in 1953, and 
the man in the bunk next to the Veteran was taken out in a 
stretcher with infectious hepatitis.  It is her contention 
that the diseases leading to the Veteran's death resulted 
such in-service exposure to hepatitis.

Preliminarily, the Board notes that the Veteran's service 
treatment records have been determined to be unavailable, 
with multiple correspondences with the National Personnel 
Records Center (NPRC) indicating fire damage.  A September 
1998 correspondence from the United States Armed Services 
Center for Research of Unit Records (since renamed the United 
States Joint Services Records Research Center (JSRRC)) 
recommended further development through the NPRC, including 
requests for personnel records and Morning Reports.  The RO 
made a further request for documentation from the NPRC in 
March 1999.  In April 1999, the NPRC noted that there were no 
Office of the Surgeon General (SGO) reports and that, in 
order to make an alternate search, approximate times of 
treatment (month, year, or season) and the Veteran's complete 
assigned organization identification information were needed.  
Further responses, from September and December of 1999, 
indicated that the NPRC was unable to search for records for 
the whole year of 1953.  

The existence of service treatment records and alternative 
records have been the subject of the prior Court and Board 
remands.  In August 2006, the RO made a formal finding that 
the Veteran's service treatment records were unavailable.  
Pursuant to the Board's August 2008 remand, in October 2008, 
the RO made further contact with the NPRC to determine 
whether alternate records, including SGO and morning reports, 
were available for the months of January or February of 1953.  
In November 2008, the NPRC responded that the Veteran's 
complete organizational assignment information was needed.  
In two correspondences, from November and December of 2008, 
the RO contacted the appellant in furtherance of obtaining 
complete organizational unit assignment information of the 
Veteran.   No response to this specific inquiry was ever 
received from the appellant, however.  As a consequence, the 
Board must proceed with this claim in the absence of service 
treatment or alternate service records.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Subsequent to service, in April 1962, the Veteran was 
admitted to a VA facility with a "[q]uestion of hepatitis."  
Upon examination, the liver was slightly tender.  The 
diagnosis was probable subclinical viral hepatitis, treated 
and improved.  A report of VA hospitalization from July to 
October of 1963 indicates that the Veteran's liver edge was 
palpable four centimeters below the right costal margin.  A 
medical consultation was obtained regarding the Veteran's 
supposed hepatomegaly.  However, the opinion of the 
consultant was that the Veteran's apparent hepatomegaly was 
mainly an artifact of the Veteran's rib cage and that 
"apparently his liver was in reality within normal limits."

An April 1982 private medical record, following a coronary 
artery bypass graft times three in April 1981, contains a 
notation that the Veteran's serum glutamic oxalo-acetic 
transaminase (SGOT) was elevated "probably secondary to 
transfusion for hepatitis."  Liver function testing in May 
1991 revealed SGOT of 72.  A May 1992 private treatment 
record indicates that the Veteran had an unremarkable CT scan 
of the abdomen and liver in November 1988; it was felt at 
that time that the Veteran's elevated liver function tests 
were probably secondary to fatty infiltration of the liver.  
Liver enzyme and bilirubin tests from May 1992 were noted to 
be slightly more elevated than those from May and September 
of 1991.  In June 1992, it was noted that the Veteran had a 
history of persistently elevated liver transaminases, and 
recent hepatitis C antibody tests had come back positive.  
The Veteran was notified at that time that he was at risk for 
progression of liver disease.  A February 1993 record 
contains an impression of questionable alcoholic cirrhosis.  
A VA treatment record from December 1993 indicates that the 
Veteran had a hepatocellular disorder, secondary to alcohol.  
A July 1994 VA treatment record indicates presumed cirrhosis.    

The claims file contains a December 1994 statement from a 
registered nurse, who claimed to have known the Veteran since 
1978.  She noted that, during a hospitalization in 1962, the 
Veteran was diagnosed with subclinical hepatitis.  
Accordingly, she was convinced that the Veteran's 
osteoarthritis, cataracts, ischemia, and "current very poor 
health" were directly traceable to his having contracted the 
hepatitis C virus from a poorly sterilized needle used during 
his participation in mass inoculations during service.

In January 1995, the Veteran underwent a VA general medical 
examination, during which he repeated his history of bunking 
next to a soldier who had severe hepatitis and having liver 
abnormalities upon hospitalization in 1962.  The examiner 
rendered a diagnosis of hepatic cirrhosis, cause unknown, 
possibly post necrotic secondary to a hepatitis C infection.

The report of the Veteran's March 1995 VA autopsy indicates 
provisional anatomic diagnoses of hepatocellular carcinoma 
with lung metastasis, cirrhosis of the liver and hepatitis C, 
pulmonary edema and congestion, splenomegaly, status post 
coronary artery bypass surgery, severe coronary 
atherosclerosis, cardiomegaly, jaundice, and obesity.

In a January 1996 statement, a VA doctor noted that the 
Veteran had given a history of exposure to hepatitis shortly 
before being discharged from service, and he had had chronic 
mild cholestasis since at least 1962.  The doctor further 
indicated that the Veteran was told at that time that he had 
non-A, non-B hepatitis, that it was now known that most of 
those patients had hepatitis C, and that the test for 
hepatitis C was not available until the late 1980s.  Overall, 
the doctor noted that the Veteran may have been exposed to 
hepatitis C during service.  

Notes written by the Veteran during his lifetime, submitted 
in July 1997, indicate that the appellant is a nurse.  

In April 2004, an opinion was provided by a Veterans Health 
Administration (VHA) gastroenterologist, who had reviewed the 
claims file.  This doctor noted that it was theoretically 
possible for transmission of the hepatitis C virus using 
improperly sterilized needles, but both the prevalence of the 
hepatitis C virus in the 1950s and the risk of nosocomial 
transmission from improperly sterilized reusable needles were 
quite low.  Moreover, the alleged exposure to another soldier 
with hepatitis in 1953 was unlikely to be the cause of 
infection, as casual contact does not lead to hepatitis C 
transmission.  Also, the medical evidence from 1962 did not 
clearly implicate a hepatitis C infection, as the history and 
laboratory findings were more suggestive of intermittent 
biliary obstruction than viral hepatitis.  The doctor 
acknowledged that the lack of complete records made it 
impossible to determine the time of onset for the Veteran's 
infection with any degree of certainty.  The earliest 
unequivocal evidence of hepatitis C infection was from 1980, 
prior to the Veteran's hospitalization for coronary artery 
disease.  The doctor noted that coronary artery bypass 
surgery had been associated with a significant risk of the 
hepatitis C virus related to the use of contaminated 
transmissions.  However, in the Veteran's case autologous 
blood was used, and the documentation was clear that he 
already had chronic liver disease prior to heart surgery.   
Overall, the hepatitis C virus was noted to be a major cause 
of hepatocellular carcinoma, and the veteran appeared to have 
died from liver cancer.  However, the VHA doctor was unable 
to determine the origin of the hepatitis C virus infection 
and could not say that it was more likely than not that the 
Veteran died as a complication of illness acquired during 
military service.

The VHA doctor provided a further opinion in March 2005.  The 
doctor noted in this instance that the available records had 
been reviewed, but such records did not allow the conclusion 
that the Veteran had the hepatitis C virus during service.  
The doctor also reasserted that casual contact would not have 
transmitted the hepatitis C virus infection.  Moreover, the 
description of the Veteran's symptoms from 1962 was more 
suggestive of biliary origin than acute hepatitis.  Rather, 
the earliest unequivocal evidence of the Veteran's infection 
was in 1980, prior to heart surgery, but the exact time of 
this could not be determined from the available records.  
Overall, even though vaccinations not using properly 
sterilized needles were a known risk factor for hepatitis C 
transmission, "hepatitis C infection during service is not 
very likely."

The Board has considered the evidence above but notes that 
there is no documentation of any liver abnormalities within 
five years of service and that the opinions tending to 
support the appellant's claim are of limited probative value.

First, the Board has considered the December 1994 statement 
from a registered nurse indicating that the Veteran's 
"current very poor health" was directly traceable to his 
having contracted the hepatitis C virus from a poorly 
sterilized needle used during his participation in mass 
inoculations during service.  This statement was made during 
the Veteran's lifetime and does not specifically address 
hepatocellular carcinoma, the immediate cause of death, or 
cirrhosis of the liver.  Rather, the nurse's contentions as 
to "poor health" are very vague.  Also, while the nurse 
cited past treatment of the Veteran, it is not clear that she 
had access to his claims file.  Finally, it is not clear 
whether she had treated the Veteran over an extended period 
of time, and she confirmed that she first became acquainted 
with him more than 20 years following separation from 
service.  See generally Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

Also of limited probative value is the January 1996 statement 
from a VA doctor indicating that the Veteran may have been 
exposed to hepatitis C during service.  The Court has held 
that such speculative statements are very limited in 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
causal relationship).  See also Warren v. Brown, 6 Vet. App. 
4, 6 (1993) (a doctor's statement framed in terms such as 
"could have been" is not probative).  

Finally, the Veteran, during his lifetime, asserted that the 
appellant was a nurse.  The Board has accordingly considered 
her contentions, but there is no indication from the record, 
or from the appellant herself, that she possesses any 
training or credentials as to hepatic diseases or malignant 
tumors.  

As contrasted to the aforementioned opinions, the opinions 
from the noted VHA doctor were based upon a claims file 
review, and, as a gastroenterologist, this doctor does 
possess the requisite training and credentials to provide a 
probative opinion.  This doctor indicated that hepatitis C 
infection during service was not very likely, given the low 
risk of infection by improper sterilization and contact with 
an infected soldier and the nature of his hepatic symptoms in 
the early 1960s.  The Board also finds these opinions to be 
consistent with the lack of documented hepatic symptoms for 
more than five years following separation from service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  The Board accordingly does not 
concur with the contentions of the appellant's 
representative, from a May 2009 brief, that the VHA medical 
opinions were inadequate and that the VHA doctor relied upon 
an "unsupported understanding of history."  

The final consideration for the Board is the opinion 
expressed by the Veteran during his lifetime.  In November 
1994, he provided a detailed statement regarding his history 
of being exposed to another soldier with hepatitis during 
service.  He also asserted that he had no inoculations other 
than those given during service.  

Of note to the Board, however, is that the Veteran separately 
reported that he did not have a physical examination until 
1962 because he "felt all right."  By this statement, the 
Veteran suggested that there was no continuity of hepatic 
symptomatology subsequent to service.  Moreover, the Veteran, 
as a layperson who had no apparent training in the field of 
medicine, was not shown during his lifetime to be competent 
to provide an opinion with regard to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  This 
opinion therefore lacks probative value.

In summary, the Board is empathetic with the appellant in 
view of the death of the Veteran.  However, the Board may not 
go beyond the factual evidence presented in this instance to 
provide a favorable determination, and in this case the 
preponderance of the evidence is against a finding that a 
disability of in-service etiology caused the Veteran's death 
or contributed substantially or materially to cause his 
death.  Therefore, the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death must 
be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the appellant in July 2006.  In 
the same letter, the appellant was further notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board is aware that this letter was 
furnished subsequent to the appealed October 1995 rating 
decision.  However, that rating decision was issued more than 
five years prior to the enactment of the laws and regulations 
concerning VA's notification duties, and the appellant's 
claim was subsequently readjudicated in Supplemental 
Statements of the Case from September 2006 and December 2008.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The Veteran's relevant 
post-service medical records have been obtained.  While a 
July 1988 private treatment record contains a reference to 
"Social Security Disability 1/88 because of" degenerative 
joint disease of the knees, there has been no suggestion from 
the appellant that any corresponding records address the 
Veteran's liver diseases or otherwise contain relevant 
medical evidence.  See 38 C.F.R. § 3.159(c)(2).  As described 
above, VA has made extensive efforts to obtain the Veteran's 
service treatment records, or alternate records, but has not 
been able to obtain any such records.  Additionally, this 
case was reviewed for purposes of a medical opinion by a VHA 
doctor.

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


